THIRD DIVISION
                                  DOYLE, P. J.,
                              REESE and BROWN, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules



                                                                    February 24, 2022




In the Court of Appeals of Georgia
 A21A1401. TANKSLEY v. THE STATE.

      REESE, Judge.

      In 2008, a Richmond County jury found Jordash Tanksley guilty of burglary,

armed robbery, aggravated assault, and possession of a firearm during a felony.1 The

superior court sentenced him as a recidivist to life plus 45 years’ imprisonment.2 On

appeal, we affirmed Tanksley’s convictions, but vacated and remanded for

resentencing because certified copies of Tanksley’s convictions were never entered

into the record below.3 Tanksley now appeals from the denial of his amended motion

for new trial following resentencing. For the reasons set forth infra, we affirm.


      1
          See OCGA §§ 16-7-1; 16-8-41; 16-5-21; 16-11-106.
      2
          See OCGA § 17-10-7 (a), (c).
      3
          Tanksley v. State, 323 Ga. App. 299, 305-306 (3) (743 SE2d 585) (2013).
The facts of the crime are set forth in the prior appeal:4

[D]uring the early morning hours of July 30, 2007, Tanksley and his
father, Clarence Tanksley, along with Derrell McNair and Megan
McClendon, drove to a clothing store. Clarence Tanksley broke the
store’s window. Clarence Tanksley and McNair then entered the store
through the broken window. The store owner and his girlfriend were
asleep in the store’s office at the time, and they were awakened by the
sound. The owner yelled loudly so that the intruders would know that
someone was in the store. After hearing several gunshots, the owner
returned fire by shooting through the office wall. McNair was struck by
a bullet. Tanksley, who was in the driver’s seat of the car parked outside
the store, fired two or three shots. The intruders left after taking some
clothing, a television, and a computer.5


At the original sentencing hearing,

the prosecutor purported to tender certified copies of two of Tanksley’s
prior convictions into evidence as Exhibits 1 and 2, “and as soon as it
comes down [from the clerk’s office] Exhibit 3 for purposes of
sentencing.” The trial court did not admit the tendered convictions into
evidence, but asked the clerk, court reporter, and Tanksley to be “held
back here until we get the certified copy.” There is nothing else on the
record about the matter. [It was undisputed on appeal that] certified



4
    Tanksley, 323 Ga. App. at 299-300.
5
    Id.

                                    2
      copies of Tanksley’s three alleged convictions were never entered in the
      record.6


      In the prior appeal, we affirmed Tanksley’s convictions but vacated his

sentence, concluding that “defense counsel did not waive the requirement that the

convictions be proven by the State, which failed to carry its burden of showing by

competent evidence that Tanksley was a recidivist.”7 We remanded for resentencing,

noting that “[t]he State [was] not precluded from introducing evidence of Tanksley’s

prior convictions at his resentencing.”8

      At the resentencing hearing, the prosecutor proffered three certified copies of

prior felony convictions. The court “allow[ed] admission of the three certified copies

of convictions.” The resentencing court found that the convictions were three separate

felonies for the purpose of sentencing as a recidivist. The court imposed a sentence

of life imprisonment plus 45 years, noting that it was without the possibility of parole.




      6
          Tanksley, 323 Ga. App. at 305 (3) (additional punctuation omitted).
      7
          Tanksley, 323 Ga. App. at 306 (3).
      8
          Id. at 306, n. 4 (3).

                                           3
      In January 2015, Tanksley filed a motion for new trial, which he amended in

December 2018. After a hearing, the trial court denied the motion in April 2020.9 This

appeal followed.

      We review questions of law de novo.10 With this guiding principle in mind, we

turn now to Tanksley’s claims of error.

      1. Tanksley argues that, although certified copies of his three prior felony

convictions were explicitly admitted at his resentencing hearing, the State failed to

perfect the record.

      After the briefs were filed in this appeal, the trial court submitted the exhibits

from the resentencing hearing to this Court. As a result, this claim of error is moot.11




      9
        See Owens v. State, 303 Ga. 254, 258 (4) (811 SE2d 420) (2018) (reminding
the bench and bar that “we do not condone … inordinate delay[s] in … motion for
new trial proceeding[s],” as such “delays put at risk the rights of defendants and crime
victims and the validity of convictions obtained after a full trial[ ]”) (citation and
punctuation omitted).
      10
         See State v. Huffman, 351 Ga. App. 853, 854 (833 SE2d 552) (2019)
(reviewing due process argument regarding notice of probation revocation petition);
Mitchell v. State, 343 Ga. App. 116, 117 (806 SE2d 226) (2017) (reviewing
application of rule of lenity); Strickland v. State, 301 Ga. App. 272, 273 (687 SE2d
221) (2009) (reviewing double jeopardy challenge to resentencing).
      11
           See Jarvis v. Jarvis, 291 Ga. 818, 819 n. 2 (733 SE2d 747) (2012).

                                           4
      2. Tanksley contends that the resentencing violated the rule of lenity because

there is an ambiguity between application of OCGA § 17-10-7 (a) and (c), and that

his sentence thus should not have been enhanced.

      OCGA § 17-10-7 (a) provides in part that “any person who, after having been

convicted of a felony offense . . . commits a felony punishable by confinement in a

penal institution shall be sentenced to undergo the longest period of time prescribed

for the punishment of the subsequent offense of which he or she stands convicted[.]”

Subsection (c) provides in part:

      [A]ny person who, after having been convicted [of] three felonies . . . ,
      commits a felony within this state shall, upon conviction for such fourth
      offense or for subsequent offenses, serve the maximum time provided
      in the sentence of the judge based upon such conviction and shall not be
      eligible for parole until the maximum sentence has been served.


      Under this clear statutory scheme, once the trial court allowed admission of the

prior felony convictions and found that they were three separate felonies for

sentencing purposes, it “properly sentenced [Tanksley] to life imprisonment without

parole on his armed robbery conviction, and in fact had no discretion to do

otherwise.”12 OCGA § 17-10-7 (a) and (c) can be read together so that the former

      12
           Wynn v. State, 332 Ga. App. 429, 437 (5) (773 SE2d 393) (2015).

                                          5
recidivist statute applies where the defendant has one or two prior felony convictions

and the latter provision applies when the defendant has at least three prior felony

convictions. Because the two subsections can be read in harmony, there is no

ambiguity.13 And, because there is no ambiguity, the rule of lenity does not apply.14

      3. Tanksley argues that his resentencing violated the Double Jeopardy Clause

and that his sentence is thus void as a matter of law under the general rule that once

a defendant is sentenced and begins to serve his sentence, the sentence may not be

increased.

      Tanksley relies in part on Higdon v. Cooper, a 1981 decision in which the

Supreme Court of Georgia stated that “[o]nce a defendant begins to serve his sentence

it may not be increased.”15 However, that court later stated that Higdon was no longer

good law, clarifying: “the double jeopardy considerations that bar reprosecution after




      13
         See Nordahl v. State, 344 Ga. App. 686, 695-696 (3) (811 SE2d 465) (2018)
(holding rule of lenity did not apply because OCGA § 16-7-1 (b) and OCGA § 17-10-
7 (a) could be read in harmony in sentencing an habitual burglar).
      14
         See State v. Nankervis, 295 Ga. 406, 409 (2) (761 SE2d 1) (2014) (“The rule
of lenity comes into play only to resolve ambiguities[.]”) (citation and punctuation
omitted).
      15
           247 Ga. 746 (279 SE2d 451) (1981).

                                          6
an acquittal do not prohibit review of a sentence that is statutorily permissible.”16 As

we held in Railey v. State, “a retrial to establish a prior conviction for the purpose of

enhancing a sentence is not prohibited: Whether double jeopardy precludes a retrial

to establish a prior conviction depends upon whether the purpose of the conviction

is to enhance the sentence or to prove an actual element of the offense. Here, because

the prior convictions were not elements of the offenses and were only used for

sentencing, this claim is without merit.”17

      4. Tanksley contends that the resentencing violated his right to due process

because the State did not provide his attorney with certified copies of the prior

sentences until the resentencing hearing.

      The record shows that, almost eight months prior to trial, the State filed a

notice of its intent to seek recidivist sentencing under OCGA §§ 17-10-2 and 17-10-7

(c). According to the notice, the State attached evidence of the three prior felony

      16
        Wilford v. State, 278 Ga. 718, 720 (606 SE2d 252) (2004) (punctuation and
footnote omitted).
      17
         273 Ga. App. 520, 522 (3) (615 SE2d 609) (2005); see also Loveless v. State,
344 Ga. App. 716, 721-723 (1) (b) (812 SE2d 42) (2018) (holding that the trial court
did not err in resentencing the defendant as a recidivist under OCGA § 17-10-7 (c)
and ineligible for parole where the defendant had unsuccessfully challenged his
conviction and the trial court had determined on remittitur that the original sentence
was void).

                                            7
convictions to Tanksley’s copy of the notice, but did not file copies with the court.

Tanksley does not dispute that the copies were provided with the notice, but

complains that his post-conviction attorney did not get a chance to review them

before the resentencing hearing.

      “The purpose behind requiring notice of the State’s intent to offer evidence in

aggravation is to afford the defense time to validate the prior offenses and investigate

possible bases for exclusion of the evidence.”18 Even now, Tanksley does not contend

that the convictions were not his, that he was not represented by counsel, or that the

convictions were inadmissible for any other reason. “Due process guarantees that a

defendant will be afforded both notice and an opportunity to be heard.”19 Because

Tanksley received both, his due process argument fails.20

      Judgment affirmed. Doyle, P. J., and Brown, J., concur.




      18
        Wynn v. State, 228 Ga. App. 124, 128 (3) (a) (491 SE2d 149) (1997); accord
Franklin v. State, 245 Ga. 141, 149-150 (5) (263 SE2d 666) (1980).
      19
           Redd v. State, 281 Ga. App. 272, 273 (635 SE2d 870) (2006).
      20
           See id. at 273-274.

                                           8